Citation Nr: 1817640	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-20 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition, to include lumbar spondylosis and lumbar degenerative disc disease. 

2.  Entitlement to service connection for sinusitis, to include as associated with mustard gas.

3.  Entitlement to an increased initial rating for left ear hearing loss prior to August 9, 2016, and for bilateral hearing loss beginning August 9, 2016.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from June 1978 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2017, the RO granted the Veteran's service-connection claim for right ear hearing loss and granted a noncompensable rating for bilateral hearing loss effective August 9, 2016.  Accordingly, the Veteran's claim for an increased rating for his left ear hearing loss has been reclassified as a claim for an increased rating for bilateral hearing loss beginning August 9, 2016. 

In January 2018, the RO notified the Veteran that his hearing was scheduled for February 2018.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e).

The issue of sinusitis addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's lumbar spine condition, to include lumbar spondylosis and lumbar degenerative disc disease, occurred after and is not etiologically related to his active service. 

2.  For the entire period on appeal, the Veteran's right ear hearing loss has had a Numeric Designation of no greater than I as per Table IV of the VA schedule of ratings; the Veteran's left ear hearing loss has had a Numeric Designation of no greater than I as per Table VI of the VA schedule of ratings.


CONCLUSIONS OF LAW

1.  The service-connection criteria for a lumbar spine condition have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for a compensable disability rating for left ear hearing loss prior to August 9, 2016 and for bilateral hearing loss beginning August 9, 2016 have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection 

The Veteran contends that his lumbar spine condition is related to service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

With regard to a present disability, in July 2012, a VA examiner diagnosed the Veteran with lumbar spondylosis and lumbar degenerative disc disease.  Further, a June 2013 magnetic resonance imaging (MRI) showed degenerative changes of the lumbar spine.  Also, the Veteran was treated at the VA medical center (VAMC) from 2015 through 2017 for low back pain.  Accordingly, the first element of the Shedden/Wallin analysis has been met.

With regard to an in-service disability, the Veteran's service treatment records (STRs) reflect that the Veteran was treated for a low back strain on November 18, 1980.  The Veteran was restricted from lifting for three days and prescribed medicine for pain.  As such, the second element of the Shedden/Wallin analysis has been met.  

Turning to nexus, the preponderance of the evidence is against a finding that the Veteran's current lumbar spine condition is etiologically related to service.  

In July 2012, the Veteran was afforded a VA examination.  After consideration of Veteran's entire claims file and an in-person examination, the examiner opined the Veteran's low back condition was less likely than not incurred in or caused by the claimed in service injury.  The examiner provided that the lumbar degenerative disc disease was not likely to have been caused by "a simple episode of muscle strain" in November 1980.  Further, the examiner noted there was no evidence in the available medical records that documented any recurrence of pain following the initial injury.  As the opinion is by a medical professional competent to offer it, reflects familiarity with the entire record, cites to supporting factual data, and includes rationale, it is probative evidence.  As there is no competent evidence to the contrary, it is persuasive.

Further supporting the VA examiner's rationale that there was a lack of follow-up treatment for the Veteran's lumbar spine condition, in October 2011, the Veteran's private doctor submitted a letter stating he began treating the Veteran in December 2006 for low back pain.  The doctor noted the Veteran did not return for any follow-up treatment until March 2010, at which time he was treated for impairments other than his back.  

In October 2010 and June 2016, the Veteran stated he believed his back strain, which occurred in service, has deteriorated through the years resulting in degenerative disc disease and chronic arthritis. 

The Veteran's own lay opinion in this matter (that his lumbar spine condition is related to service) is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of lumbar spondylosis is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the weight of the evidence is against finding the Veteran's currently diagnosed lumbar spine condition, is related to service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §3.303.  The record does not reflect any positive treatment or opinion evidence to support a nexus.  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board is grateful for the Veteran's honorable service, and this decision in no way detracts from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against a finding that the Veteran's lumbar spine condition is service connected.

II.  Increased Rating 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. See 38 C.F.R. § 4.3.

Hearing impairments are evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for hearing impairments are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment. Id.   

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA). This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more. 38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss.  Service connection for left ear hearing loss was granted by a December 2012 rating decision, which assigned a noncompensable initial evaluation effective July 6, 2011.  Service connection for right ear hearing loss was granted by an October 2017 rating decision, which assigned a noncompensable rating for bilateral hearing loss effective August 9, 2016.  Accordingly, the Board has considered the evidence for the increased rating claim for left ear hearing loss since the July 6, 2011 effective date.  However, at no time during the appellate period has the Veteran's hearing loss in either ear rose to a compensable level as evidenced below. 

Turning to the evidence, the Veteran underwent a VA examination in October 2012.  During the examination, the Veteran stated he experienced difficulty hearing the telephone ring at work and had difficulty hearing his wife.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
30
LEFT
30
20
20
30
40

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 22.5 decibels in the right ear, and 27.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent bilaterally.

Applying the test results of the October 2012 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right and left ears. 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

In October 2013, the Veteran stated his hearing loss has gotten worse. 

The Veteran underwent a VA examination in December 2013.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
20
20
20
30
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 21 decibels in the right ear, and 36 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 100 percent bilaterally.

Applying the test results of the December 2013 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right and left ears. 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

On the Veteran's Form 9 submitted in June 2016, the Veteran stated his hearing loss had become increasingly worse since his last evaluation. 

The Veteran underwent a VA examination in August 2016.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
50
LEFT
20
15
20
25
80

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 25 decibels in the right ear, and 35 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent in the right ear and of 94 percent in the left ear.

Applying the test results of the August 2016 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right and Level I for the left ear. 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Upon careful review of the evidence of record as detailed above, the Board finds the preponderance of the evidence is against granting a compensable disability rating for hearing loss.  The Veteran has undergone numerous audiological examinations, the results of which would not entitle him to a compensable rating.  

As the Veteran's hearing loss has been tested with reliable results, and the Veteran has not claimed that his hearing loss has worsened since his last VA examination, nor that his hearing is worse than found upon examination, the Board finds that the Veteran's bilateral hearing loss does not warrant a compensable rating.  

As the preponderance of the evidence is against an increased schedular rating, the benefit of the doubt rule does not apply. 38 U.S.C.§ 5107(b); see Gilbert, supra. 


ORDER

Entitlement to service connection for a lumbar spine condition, to include lumbar spondylosis and lumbar degenerative disc disease, is denied.  

Entitlement to a compensable rating for left ear hearing loss prior to August 9, 2016 and for bilateral hearing loss beginning August 9, 2016 is denied.

REMAND

Although the Board regrets the delay, remand is required to ensure there is a complete record on which to decide the Veteran's claim.  

Specifically, the Board finds that a medical examination is warranted.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.  § 5103A(d) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

The Veteran contends his headaches are related to active duty.  While the service treatment records show no treatment or diagnosis for headaches, the Veteran indicated he began experiencing symptoms in May of 1980.  See October 2013 Statement In Support of Claim.  The Veteran stated he did not seek medical treatment at that time due to believing he was experiencing symptoms of allergies.  Id.  As the Board finds no reason to question the Veteran's credibility, and he is competent to report such symptomatology which may of occurred during service, the Board finds an examination is warranted to consider if his symptoms of sinusitis are related to service. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain from the VA Medical Center(s) all outstanding, pertinent records of evaluation and/or treatment of the Veteran. 

2.  Schedule the Veteran for a VA examination with an appropriate examiner to obtain a medical opinion concerning the etiology of any present sinusitis.  A complete history from the Veteran should be obtained and recorded.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

(a) For any diagnosed sinus disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder is etiologically related to any incident of the Veteran's active service.

(b) The examiner should also state whether it is at least as likely as not that the Veteran's sinus condition was directly caused by or was permanently aggravated by exposure to mustard gas.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

The examiner should note the Veteran is competent to testify to symptoms experienced during service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  After completing all indicated development, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


